ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ response, amendment, and Terminal Disclaimer of 12 February 2021 are entered.
	Claims 1-9, 13,1 4, 17, 19-22, 28-30, 33, 34, 36-40, 42-55, and 57-99 have been canceled. Claims 10-12, 15, 16, 18, 23-27, 31, 32, 35, 41, 56, and 100-111 are being examined on the merits.
	All previous objections and rejections were withdrawn.
	The previous Examiner’s Amendment and Reasons for Allowance remain in effect as mailed on 31 March 2021.

Information Disclosure Statement
	After further consideration, NPL citation 2 in the IDS of 14 September 2020 (8 pages) is not considered as it contains multiple citations that each are incomplete: 

    PNG
    media_image1.png
    81
    751
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658    

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658